

	

		II

		109th CONGRESS

		1st Session

		S. 1833

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Crapo introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security Act to provide

		  for health opportunity accounts under the Medicaid Program.

	

	

		1.Short titleThis Act may be cited as the

			 Medicaid Health Opportunity Account

			 Act of 2005.

		2.Health

			 opportunity accounts under the medicaid programTitle XIX of the

			 Social Security Act is amended—

			(1)by redesignating

			 section 1936 as section 1937; and

			(2)by inserting after

			 section 1935 the following new section:

				

					1936.Health

				opportunity accounts(a)Authority

							(1)In

				generalNotwithstanding any other provision of this title, the

				Secretary shall establish a demonstration program under which States may

				provide under their State plans under this title (including such a plan

				operating under a statewide waiver under section 1115) in accordance with this

				section for the provision of alternative benefits consistent with subsection

				(c) for eligible population groups in one or more geographic areas of the State

				specified by the State. An amendment under the previous sentence is referred to

				in this section as a State demonstration program.

							(2)Initial

				demonstrationThe demonstration program under this section shall

				begin on January 1, 2006. During the first 5 years of such program, the

				Secretary shall not approve more than 10 State demonstration programs, with

				each State demonstration program covering one or more geographic areas

				specified by the State. After such 5-year period—

								(A)unless the

				Secretary finds, taking into account cost-effectiveness, quality of care, and

				other criteria that the Secretary specifies, that a State demonstration program

				previously implemented has been unsuccessful, such a demonstration program may

				be extended or made permanent in the State; and

								(B)unless the Secretary finds, taking into

				account cost-effectiveness, quality of care, and other criteria that the

				Secretary specifies, that all State demonstration programs previously

				implemented were unsuccessful, other States may implement State demonstration

				programs.

								(3)ApprovalThe

				Secretary shall not approve a State demonstration program under paragraph (1)

				unless the program incorporates the following:

								(A)Creating patient

				awareness of the high cost of medical care.

								(B)Providing

				incentives to patients to seek preventive care services.

								(C)Reducing

				inappropriate use of health care services.

								(D)Enabling patients

				to take responsibility for health outcomes.

								(E)Providing

				enrollment counselors and ongoing education activities.

								(F)Providing

				transactions involving health opportunity accounts to be conducted

				electronically and without cash.

								(G)Providing access

				to negotiated provider payment rates consistent with this section.

								Nothing in

				this section shall be construed as preventing a State demonstration program

				from providing incentives for patients obtaining appropriate preventive care

				(as defined for purposes of section 223(c)(2)(C) of the Internal Revenue Code

				of 1986), such as additional account contributions for an individual

				demonstrating healthy prevention practices.(4)No requirement

				for statewidenessNothing in this section or any other provision

				of law shall be construed to require that a State must provide for the

				implemention of a State demonstration program on a Statewide basis.

							(5)ReportsThe

				Secretary shall periodically submit to Congress reports regarding the success

				of State demonstration programs.

							(b)Eligible

				population groups

							(1)In

				generalA State demonstration program under this section shall

				specify the eligible population groups consistent with paragraph (2).

							(2)Eligibility

				limitations during initial demonstration periodDuring the

				initial 5 years of the demonstration program under this section, a State

				demonstration project shall not apply to any of the following

				individuals:

								(A)Individuals who

				are 65 years of age or older.

								(B)Individuals who

				are disabled, regardless of whether or not their eligibility for medical

				assistance under this title is based on such disability.

								(C)Individuals who are

				eligible for medical assistance under this title only because they are (or were

				within the previous 60 days) pregnant.

								(D)Individuals who

				have been eligible for medical assistance for a continuous period of less than

				3 months.

								(3)Limitations

								(A)State

				optionThis subsection shall not be construed as preventing a

				State from further limiting eligibility to individuals who are likely to be

				eligible for medical assistance for a period of one year or longer.

								(B)On enrollees in

				medicaid managed care organizationsInsofar as the State provides

				for eligibility of individuals who are enrolled in medicaid managed care

				organizations, such individuals may participate in the State demonstration

				project only if the State provides assurances satisfactory to the Secretary

				that the following conditions are met with respect to any such

				organization:

									(i)In

				no case may the number of such individuals enrolled in the organization who

				participate in the project exceed 5 percent of the total number of individuals

				enrolled in such organization.

									(ii)The proportion of

				enrollees in the organization who so participate is not significantly

				disproportionate to the proportion of such enrollees in other such

				organizations who participate.

									(iii)The State has

				provided for an appropriate adjustment in the per capita payments to the

				organization to account for such participation, taking into account differences

				in the likely use of health services between enrollees who so participate and

				enrollees who do not so participate.

									(4)Voluntary

				participationAn eligible individual shall be enrolled in a State

				demonstration project only if the individual voluntarily enrolls. Such an

				enrollment shall be effective for a period of 12 months, but may be extended

				for additional periods of 12 months each with the consent of the

				individual.

							(c)Alternative

				benefits

							(1)In

				generalThe alternative benefits provided under this section

				shall consist, consistent with this subsection, of at least—

								(A)coverage for

				medical expenses in a year for items and services for which benefits are

				otherwise provided under this title after an annual deductible described in

				paragraph (2) has been met; and

								(B)contribution into

				a health opportunity account.

								Nothing in

				subparagraph (A) shall be construed as preventing a State from providing for

				coverage of preventive care (referred to in subsection (a)(3)) within the

				alternative benefits without regard to the annual deductible.(2)Annual

				deductibleThe amount of the annual deductible described in

				paragraph (1)(A) shall be at least 100 percent, but no more than 110 percent,

				of the annualized amount of contributions to the health opportunity account

				under subsection (d)(2)(A)(i), determined without regard to any limitation

				described in subsection (d)(2)(C)(ii).

							(3)Access to

				negotiated provider payment rates

								(A)Fee-for-service

				enrolleesIn the case of an individual who is participating in a

				State demonstration project and who is not enrolled with a medicaid managed

				care organization, the State shall provide that the individual may obtain

				demonstration project medicaid services from—

									(i)any participating

				provider under this title at the same payment rates that would be applicable to

				such services if the deductible described in paragraph (1)(A) was not

				applicable; or

									(ii)any provider at

				payment rates that do not exceed 125 percent of the payment rate that would be

				applicable to such services furnished by a participating provider under this

				title if the deductible described in paragraph (1)(A) was not

				applicable.

									(B)Treatment under

				medicaid managed care plansIn the case of an individual who is

				participating in a State demonstration project and is enrolled with a medicaid

				managed care organization, the State shall enter into an arrangement with the

				organization under which the individual may obtain demonstration project

				medicaid services from any provider under such organization at payment rates

				that do not exceed the payment rate that would be applicable to such services

				if the deductible described in paragraph (1)(A) was not applicable.

								(C)ComputationThe

				payment rates described in subparagraphs (A) and (B) shall be computed without

				regard to any cost-sharing that would be otherwise applicable under section

				1916.

								(D)DefinitionsFor

				purposes of this paragraph:

									(i)The term

				demonstration project medicaid services means, with respect to

				an individual participating in a State demonstration project, services for

				which the individual would be provided medical assistance under this title but

				for the application of the deductible described in paragraph (1)(A).

									(ii)The term

				participating provider means—

										(I)with respect to an

				individual described in subparagraph (A), a health care provider that has

				entered into a participation agreement with the State for the provision of

				services to individuals entitled to benefits under the State plan; or

										(II)with respect to

				an individual described in subparagraph (B) who is enrolled in a medicaid

				managed care organization, a health care provider that has entered into an

				arrangement for the provision of services to enrollees of the organization

				under this title.

										(4)No effect on

				subsequent benefitsExcept as provided under paragraphs (1) and

				(2), alternative benefits for an eligible individual shall consist of the

				benefits otherwise provided to the individual, including cost-sharing relating

				to such benefits.

							(5)Overriding

				cost-sharing and comparability requirements for alternative

				benefitsThe provisions of

				this title relating to cost-sharing for benefits (including section 1916) shall

				not apply with respect to benefits to which the annual deductible under

				paragraph (1)(A) applies. The provisions of section 1902(a)(10)(B) (relating to

				comparability) shall not apply with respect to the provision of alternative

				benefits (as described in this subsection).

							(6)Treatment as

				medical assistanceSubject to subparagraphs (D) and (E) of

				subsection (d)(2), payments for alternative benefits under this section

				(including contributions into a health opportunity account) shall be treated as

				medical assistance for purposes of section 1903(a).

							(7)Use of tiered

				deductible and cost-sharing

								(A)In

				generalA State—

									(i)may vary the

				amount of the annual deductible applied under paragraph (1)(A) based on the

				income of the family involved so long as it does not favor families with higher

				income over those with lower income; and

									(ii)may vary the amount of the maximum

				out-of-pocket cost-sharing (as defined in subparagraph (B)) based on the income

				of the family involved so long as it does not favor families with higher income

				over those with lower income.

									(B)Maximum

				out-of-pocket cost-sharingFor purposes of subparagraph (A)(ii),

				the term maximum out-of-pocket cost-sharing means, for an

				individual or family, the amount by which the annual deductible level applied

				under paragraph (1)(A) to the individual or family exceeds the balance in the

				health opportunity account for the individual or family.

								(8)Contributions by

				employersNothing in this section shall be construed as

				preventing an employer from providing health benefits coverage consisting of

				the coverage described in paragraph (1)(A) to individuals who are provided

				alternative benefits under this section.

							(d)Health

				opportunity account

							(1)In

				generalFor purposes of this section, the term health

				opportunity account means an account that meets the requirements of this

				subsection.

							(2)Contributions

								(A)In

				generalNo contribution may be made into a health opportunity

				account except—

									(i)contributions by the State under this

				title; and

									(ii)contributions by

				other persons and entities, such as charitable organizations.

									(B)State

				contributionA State shall specify the contribution amount that

				shall be deposited under subparagraph (A)(i) into a health opportunity

				account.

								(C)Limitation on

				annual state contribution provided and permitting imposition of maximum account

				balance

									(i)In

				generalA State—

										(I)may impose

				limitations on the maximum contributions that may be deposited under

				subparagraph (A)(i) into a health opportunity account in a year;

										(II)may limit

				contributions into such an account once the balance in the account reaches a

				level specified by the State; and

										(III)subject to clauses (ii) and (iii) and

				subparagraph (D)(i), may not provide contributions described in subparagraph

				(A)(i) to a health opportunity account on behalf of an individual or family to

				the extent the amount of such contributions (including both State and Federal

				shares) exceeds, on an annual basis, $2,500 for each individual (or family

				member) who is an adult and $1,000 for each individual (or family member) who

				is a child.

										(ii)Indexing of

				dollar limitationsFor each

				year after 2006, the dollar amounts specified in clause (i)(III) shall be

				annually increased by the Secretary by a percentage that reflects the annual

				percentage increase in the medical care component of the consumer price index

				for all urban consumers.

									(iii)Budget neutral

				adjustmentA State may provide for dollar limitations in excess

				of those specified in clause (i)(III) (as increased under clause (ii)) for

				specified individuals if the State provides assurances satisfactory to the

				Secretary that contributions otherwise made to other individuals will be

				reduced in a manner so as to provide for aggregate contributions that do not

				exceed the aggregate contributions that would otherwise be permitted under this

				subparagraph.

									(D)Limitations on

				federal matching

									(i)State

				contributionA State may contribute under subparagraph (A)(i)

				amounts to a health opportunity account in excess of the limitations provided

				under subparagraph (C)(i)(III), but no Federal financial participation shall be

				provided under section 1903(a) with respect to contributions in excess of such

				limitations.

									(ii)No FFP for

				private contributionsNo

				Federal financial participation shall be provided under section 1903(a) with

				respect to any contributions described in subparagraph (A)(ii) to a health

				opportunity account.

									(E)Application of

				different matching ratesThe Secretary shall provide a method

				under which, for expenditures made from a health opportunity account for

				medical care for which the Federal matching rate under section 1903(a) exceeds

				the Federal medical assistance percentage, a State may obtain payment under

				such section at such higher matching rate for such expenditures.

								(3)Use

								(A)General

				uses

									(i)In

				generalSubject to the succeeding provisions of this paragraph,

				amounts in a health opportunity account may be used for payment of such health

				care expenditures as the State specifies.

									(ii)General

				limitationIn no case shall such account be used for payment for

				health care expenditures that are not payment of medical care (as defined by

				section 213(d) of the Internal Revenue Code of 1986).

									(iii)State

				restrictionsIn applying clause (i), a State may restrict payment

				for—

										(I)providers of items

				and services to providers that are licensed or otherwise authorized under State

				law to provide the item or service and may deny payment for such a provider on

				the basis that the provider has been found, whether with respect to this title

				or any other health benefit program, to have failed to meet quality standards

				or to have committed one or more acts of fraud or abuse; and

										(II)items and

				services insofar as the State finds they are not medically appropriate or

				necessary.

										(iv)Electronic

				withdrawalsThe State demonstration program shall provide for a

				method whereby withdrawals may be made from the account for such purposes using

				an electronic system and shall not permit withdrawals from the account in

				cash.

									(B)Maintenance of

				health opportunity account after becoming ineligible for public benefit; 25

				percent savings to government

									(i)In

				generalNotwithstanding any other provision of law, if an account

				holder of a health opportunity account becomes ineligible for benefits under

				this title because of an increase in income or assets—

										(I)no additional

				contribution shall be made into the account under paragraph (2)(A)(i);

										(II)subject to clause

				(iii), the balance in the account shall be reduced by 25 percent; and

										(III)subject to the

				succeeding provisions of this subparagraph, the account shall remain available

				to the account holder for withdrawals under the same terms and conditions as if

				the account holder remained eligible for such benefits.

										(ii)Special

				rulesWithdrawals under this

				subparagraph from an account—

										(I)shall be available

				for the purchase of health insurance coverage; and

										(II)may, subject to

				clause (iv), be made available (at the option of the State) for such additional

				expenditures (such as job training and tuition expenses) specified by the State

				(and approved by the Secretary) as the State may specify.

										(iii)Exception from

				25 percent savings to government for private contributionsClause (i)(II) shall not apply to the

				portion of the account that is attributable to contributions described in

				paragraph (2)(A)(ii). For purposes of accounting for such contributions,

				withdrawals from a health opportunity account shall first be attributed to

				contributions described in paragraph (2)(A)(i).

									(iv)Condition for

				non-health withdrawalsNo withdrawal may be made from an account

				under clause (ii)(II) unless the accountholder has participated in the program

				under this section for at least 1 year.

									(v)No requirement

				for continuation of coverageAn account holder of a health

				opportunity account, after becoming ineligible for medical assistance under

				this title, is not required to purchase high-deductible or other insurance as a

				condition of maintaining or using the account.

									(4)AdministrationA

				State may coordinate administration of health opportunity accounts through the

				use of a third party administrator.

							(5)TreatmentAmounts

				in, or contributed to, a health opportunity account shall not be counted as

				income or assets for purposes of determining eligibility for benefits under

				this title.

							(6)Unauthorized

				withdrawalsA State may establish procedures—

								(A)to penalize or

				remove an individual from the health opportunity account based on nonqualified

				withdrawals by the individual from such an account; and

								(B)to recoup costs

				that derive from such nonqualified

				withdrawals.

								.

			

